
	
		I
		112th CONGRESS
		1st Session
		H. R. 1535
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mr. Farenthold (for
			 himself, Mr. Olson,
			 Mr. Gohmert,
			 Mr. Hall, Ms. Eddie Bernice Johnson of Texas,
			 Mr. Hinojosa,
			 Mr. Reyes,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Ms. Jackson Lee of Texas,
			 Mr. Cuellar,
			 Mr. Gonzalez,
			 Mr. Doggett,
			 Mr. McCaul,
			 Mr. Carter,
			 Ms. Granger,
			 Mr. Barton of Texas,
			 Mr. Neugebauer,
			 Mr. Sam Johnson of Texas,
			 Mr. Thornberry,
			 Mr. Canseco,
			 Mr. Smith of Texas,
			 Mr. Culberson,
			 Mr. Burgess,
			 Mr. Sessions,
			 Mr. Marchant,
			 Mr. Poe of Texas,
			 Mr. Conaway,
			 Mr. Brady of Texas,
			 Mr. Flores,
			 Mr. Hensarling, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Intermodal Surface Transportation Efficiency
		  Act of 1991 with respect to the identification of high priority corridors and
		  the inclusion of certain route segments on the Interstate System, and for other
		  purposes.
	
	
		1.Identification of high
			 priority corridors and inclusion of certain route segments on Interstate
			 System
			(a)Identification
			 of high priority corridors on National Highway SystemSection 1105(c)(18)(D) of the Intermodal
			 Surface Transportation Efficiency Act of 1991 (Public Law 102–240) is
			 amended—
				(1)in clause (ii) by
			 striking and at the end;
				(2)in clause (iii) by
			 striking the period at the end and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(iv)include United States Route 83 from United
				States Route 281 to United States Route
				77.
						.
				(b)Inclusion of
			 certain route segments on Interstate SystemSection 1105(e)(5)(A)(ii) of the Intermodal
			 Surface Transportation Efficiency Act of 1991 (Public Law 102–240) is amended
			 by inserting before the period at the end the following: (except that
			 this clause does not apply to any segment of a portion of a route referred to
			 in paragraph (18)(D) or (20) of subsection (c)).
			
